MANDATE

                 The Fourteenth Court of Appeals
                              NO. 14-15-00334-CV

Miguel Angel Gonzalez Guilbot and Appealed from the Probate Court No. 2
Carlos Alberto Gonzalez Guilbot, of Harris County. (Tr. Ct. No. 344,157-
Appellants                        401). Opinion delivered Per Curiam.
v.

William     Pakalka,     Fulbright     &
Jawaroski, L&T American Corporation,
TG       Interamerica       Corporation,
Franceville International, Inc., and
Arkhangel International, Inc., Appellees


TO PROBATE COURT NO. 2 OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on June 11, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on April 10, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Miguel Angel Gonzalez Guilbot and Carlos Alberto Gonzalez Guilbot.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, June 12,
2015.




                                         2